        Case 1:20-cv-01778-RCL Document 11-5 Filed 09/24/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 CAMPAIGN LEGAL CENTER,

                        Plaintiff,

                v.                                  Civil Action No. 20-cv-01778-RCL

 FEDERAL ELECTION COMMISSION,

                        Defendant.



                              DECLARATION OF ADAV NOTI

        I, Adav Noti, pursuant to 28 U.S.C. § 1746, declare as follows:

       1.      I am Senior Director of Trial Litigation and Chief of Staff at Campaign Legal

Center (“CLC”). I am over 18 years of age, and the testimony set forth in this Declaration is based

on first-hand knowledge, about which I could and would testify competently in open court if called

upon to do so. This Declaration is submitted in support of plaintiff’s Response to the Court’s Order

to Show Cause, ECF No. 10.

       2.      On July 1, 2020, I sent the summons and complaint in this case to the Federal

Election Commission (“FEC”) by certified mail. Attached as Exhibit 1 to this Declaration is a true

and accurate image of the Certified Mail Receipt (No. 7020 0090 0001 7022 5889).

       3.      The United States Postal Service website confirms that the certified mail copies of

the summons and complaint were delivered to the FEC on July 9, 2020. Attached as Exhibit 2 to

this Declaration is a true and accurate copy of the results of my search for the tracking information

for Certified Mail Receipt No. 7020 0090 0001 7022 5889. It states, “Your item was delivered to
          Case 1:20-cv-01778-RCL Document 11-5 Filed 09/24/20 Page 2 of 2




the front desk, reception area, or mail room at 11:12 am on July 9, 2020 in Washington, DC

20463.”



Executed on September 22, 2020, at Washington, D.C.

I declare under penalty of perjury that the foregoing is true and correct.

                                                              /s/ Adav Noti
                                                              Adav Noti




                                                  2
